
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 604
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Issa submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President exercised the recess appointment power
		  despite the fact that neither the House of Representatives nor the Senate have
		  been adjourned for a period in excess of three days during the Second Session
		  of the 112th Congress.
	
	
		Whereas the House of Representatives met on January 3,
			 2012, and again on January 6, 2012, constituting each as a legislative
			 day;
		Whereas article I, section 5, clause 4 of the Constitution
			 requires either House of Congress to consent to an adjournment of the other in
			 excess of three days;
		Whereas the House of Representatives neither considered
			 nor passed a concurrent resolution providing for an adjournment in excess of
			 three days for either House of Congress during the period beginning on January
			 3, 2012, and ending on January 6, 2012; and
		Whereas on January 4, 2012, the President appointed Sharon
			 Block, Terence F. Flynn, and Richard Griffin as members of the National Labor
			 Relations Board and Richard Cordray as the director of the Consumer Financial
			 Protection Bureau: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the President exercised the recess appointment power
			 despite the fact that neither the House of Representatives nor the Senate have
			 been adjourned for a period in excess of three days during the Second Session
			 of the 112th Congress.
		
